NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JESS W. WOOD,
C'laimo:nt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2010-70-41
AppeaI from the United States C0urt of Appea1s for
Veterans C1airns in case no. 07 -1275, Judge Lawrence B.
Hage1.
ON MOTION
ORDER
Jess W. Wo0d moves to stay proceedings in this ap-
peal pending the court’s disposition in Chotta u. Shinseki,
2009-'7135. The Secretary of Veterans Aff`airs responds.
Upon consideration thereof,

wooD v. 1;)vA 2
IT ls ORDERED THAT:
Tl1e motion is denied. Wood’s brief is due within 60
days of the date of filing of this order.
FoR THE CoURT
FEB 94 wl /S/ Jan H0rba1y
Date Jan Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
Scott D. Austin, Esq.
s20
FILED
u.s. cover or APP FoR
ms renew ce§`c'iirr
FEB 04 2011
.lAN l'URBA£Y
Gl.EM